DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 09/13/2022 and 06/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
3.	Amendments filed 08/08/2022 have been entered. Claims 1-3, 5-7, 9-11, and 13-23 are pending; claims 4, 8, and 12 are canceled. 
4.	Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
5.	Applicant argues that the applied prior art of record fails to teach or disclose “geographically fixed points”, and “the properties of the geographically fixed points comprise static information stored in the database including at least one of accessibility, parking availability, or amenities” (see pages 9-11 of Remarks). However, the term “geographically” is broadly recited and does not describe the particularity of how the geographically fixed points are defined. Therefore, the term “location” of joining location as taught by Stenneth or the “location information” of the joining points as taught by Mok are sufficient to teach the “geographically fixed points”. Mok further teaches the properties of the geographically fixed points comprise static information stored in the database (see full rejection being laid out below). With regards to Applicant’s arguments that Mudalige cannot be reasonably combined with the combination of Stenneth and Mok because Mudalige teaches joining points of a platoon that is moving and therefore does not teach the joining points are fixed points with static information, Mudalige is cited to teach accessibility to a joining point as a property of a joining point. The combination of Stenneth and Mok teaches the joining points are fixed points with static information. Therefore, Mudalige is not cited to teach the joining points are fixed points with static information, but is cited to rather teach accessibility as a property. Furthermore, Mok teaches the static information of the joining points includes a fee to the joining points (see at least paragraph [0057]), which can also be considered as an accessibility. For instance, a vehicle needs to pay a fee to be able to access a joining point. 
Applicant further argues that DiMeo fails to teach or suggest the feature of “wherein the boundary is defined based on at least one of a distance or travel time from the overlapping route” of claims 2, 10, and 18. The “time window” as mentioned in the abstract and in at least paragraph [0064] is the time it takes a user to arrive at a location 118 near a projected location on a predicted route. This time window includes a travel time from the projected location on the predicted route to a location 118 (see at least Fig. 9 and paragraph [0064] “the navigation device 104 may first identify the projected location 204 along each predicted route 106, and identifying locations 118 that fulfill the location query 114 within the timing window 202 along each predicted route 106.”). Therefore, the calculation of the travel time from a projected location on a predicted route is taken into account and included in the time window such that the user will arrive at a location 118 within the specified time window. The current claim language does not require the particularity of how the boundary is defined based on a distance or a travel time from the overlapping route, i.e. specific algorithm or calculation that would distinguish the claim over the prior art of record. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6-7, 9, 14-15, 17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth et al. (US 2017/0293296 A1), hereinafter Stenneth, in view of  Mok (US 2019/0096265 A1), and further in view of Mudalige (US 2010/0256852 A1). 
a.	Regarding claim 1, Stenneth teaches a method comprising: 
receiving a first trip request associated with a first vehicle including a first trip origin and a first trip destination (Claim 1, Fig. 4, [0039], “a Vehicle A has an origin of 32, and a destination of 34”); 
receiving a second trip request associated with a second vehicle including a second trip origin and a second trip destination, wherein the first trip origin is different from the second trip origin (Claim 1, Fig. 4, [0039], “Vehicle B has an origin of 36, and a destination of 38”); 
generating a platooning plan that includes a first route associated with the first vehicle and a second route associated with the second vehicle, wherein the first route and the second route overlap for at least a portion of their respective routes forming an overlapping route (Claim 1, Fig. 4, [0039], “the platoon matching exchange may determine that the routes and trip parameters of Vehicles A and B are appropriate for grouping into a platoon along the common portion of their route.”); 
identifying a geographically (location indicates geography of a fixed point) fixed point … suitable for formation of a platoon ([0035], “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle”), wherein suitability for formation is established based, at least in part, on identifying properties of the geographically fixed point (a physical location of a fixed point/joining location) that correspond to properties of the first vehicle and properties of the second vehicle ([0034], “The trip parameters including origin and destination may be used by the platoon matching exchange to align vehicles with suitable platoons … Trip parameters for a given vehicle may optionally include a planned route, planned stops, expected speed, current position, fuel economy, vehicle dynamics properties (e.g., size, shape, frontal area, drag coefficient, weight, etc.), and preferences regarding a drafting train type. Each of these trip preferences may be broadcast to the server 12 over a secure wireless link together with the trip requirements (origin, destination, and possibly time of departure or arrival).”; [0035], “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle …”);
selecting … a joining point where the first vehicle and the second vehicle form a platoon for driving along the overlapping route (Fig. 7, [0055], “a platooning plan may be generated based on the first trip request and the second trip request, where the platooning plan includes assignment of a platoon leader to the first vehicle identification and a joining location where the first vehicle is to form a platoon with the second vehicle.”); and 
providing the first route to the first vehicle and the second route to the second vehicle (see at least [0055], “the platoon server may join the first vehicle of the first trip request and the second vehicle of the second trip request in a secure vehicle-to-vehicle communication session as shown at 140”), wherein the first route and the second route each include the joining point as a waypoint (Fig. 4, [0035], “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point…”; [0055], “a joining location where the first vehicle is to form a platoon with the second vehicle”); and 
providing for at least semi-autonomous control of at least one of the first vehicle according to the first route or the second vehicle according to the second route ([0049], “The vehicles in the platoon may operate differently, such that one vehicle that is fully autonomous may receive an indication that they are to decrease speed from the leader or the platoon matching exchange, while another vehicle in the platoon may be semi-autonomous and may have reactionary deceleration based on the actual speed of the vehicle that it is following.”), wherein the at least semi-autonomous control comprises controlling the first vehicle or the second vehicle to form the platoon at the joining point ([0021], “Example embodiments described herein may use computers and computer program products to facilitate the grouping of vehicles into platoons, and in the case of fully autonomous, driverless vehicles, may also control the vehicles to join them to platoons.”).
Yet, Stenneth does not specifically teach identifying a plurality of fixed points proximate the overlapping route, wherein the fixed points are predetermined points that are stored in a database and suitable for formation of a platoon; and selecting one of the plurality of fixed points as a joining point.
However, in the same field of endeavor, Mok teaches identifying a plurality of geographically fixed points proximate the overlapping route ([0057], “joining points where the ego vehicle 10 can join the platooning group”), wherein the geographically fixed points are predetermined points that are stored in a database ([0057], “The user interface unit 120 may display information on joining points where the ego vehicle 10 can join the platooning group”) and suitable for formation of a platoon ([0087], “the control unit 160 may decide a joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points.”); identifying properties of the plurality of geographically fixed points, wherein the properties of the plurality of geographically fixed points comprise static information stored in the database ([0057] “The information on the joining point may include the location information of the joining point … and the fee to the joining point. – Location information and the fee of the joining point are static information); and 
selecting one of the plurality of fixed points as a joining point ([0087], “the control unit 160 may decide a joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth to identify and select a fixed point among a plurality of fixed points as a joining point, as taught by Mok. This modification provides the driver an option to select a preferable joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points.
Neither Stenneth nor Mok specifically teach wherein the properties of the plurality of fixed points comprise at least one of accessibility, parking availability, or amenities.
However, in the same field of endeavor, Mudalige teaches wherein the properties of the plurality of fixed points comprises accessibility ([0078], “The first is whether the position has a vehicle currently assigned to it or not. If a vehicle is assigned to a position, it is expected that the vehicle will maneuver into that position as it is appropriate to do so and maintain its relative placement there as long as it participates in the formation. The second property is the physical disposition of the area at and near the defined position. Together, these properties define a number of possible states. In an open state, no vehicle currently occupies the physical area of the position and nothing directly prevents a joined vehicle from maneuvering into this position.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth, as modified by Mok, to determine accessibility as one of a property of the joining points suitable for forming a platoon, as taught by Mudalige. Such modification allows the vehicle easy access into the platoon without affecting other vehicles in the platoon.  

b.	Regarding claims 6 and 14, Stenneth further teaches providing navigational assistance to the first vehicle along the first route to include a scheduled time of arrival at the joining point ([0035], “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops.”); and 
providing navigational assistance to the second vehicle along the second route to include a scheduled time of arrival at the joining point ([0035], “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point or they may be different points along the route), a join time, a leader identification, follower identification(s), destination, route, and any necessary stops.”).

c.	Regarding claims 7 and 15, Stenneth fails to specifically teach identifying a plurality of fixed points proximate the overlapping route comprises identifying a plurality of fixed points proximate the overlapping route that satisfy at least one predetermined criteria required by at least one of the first vehicle or the second vehicle.
However, Mok teaches identifying a plurality of geographically fixed points proximate the overlapping route comprises identifying a plurality of geographically fixed points proximate the overlapping route that satisfy at least one predetermined criteria required by at least one of the first vehicle or the second vehicle ([0087], “the control unit 160 may decide a joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth to identify a fixed point among a plurality of fixed points as a joining point that satisfy at least one predetermined criteria required by at least one of the first vehicle or the second vehicle, as taught by Mok. This modification provides the driver an option to select a preferable joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points.

d.	Regarding claim 9, Stenneth teaches an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor (Claim 8), cause the apparatus to at least: 
receive a first trip request associated with a first vehicle including a first trip origin and a first trip destination (Claim 8, Fig. 4, [0039], “a Vehicle A has an origin of 32, and a destination of 34”); 
receive a second trip request associated with a second vehicle including a second trip origin and a second trip destination, wherein the first trip origin is different from the second trip origin (Claim 8, Fig. 4, [0039], “Vehicle B has an origin of 36, and a destination of 38”); 
generate a platooning plan that includes a first route associated with the first vehicle and a second route associated with the second vehicle, wherein the first route and the second route overlap for at least a portion of their respective routes forming an overlapping route (Claim 8, Fig. 4, [0039], “the platoon matching exchange may determine that the routes and trip parameters of Vehicles A and B are appropriate for grouping into a platoon along the common portion of their route.”); 
identifying a geographically fixed point … suitable for formation of a platoon ([0035], “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle”), wherein suitability for formation is established based, at least in part, on identifying properties of the fixed point that correspond to properties of the first vehicle and properties of the second vehicle ([0034], “The trip parameters including origin and destination may be used by the platoon matching exchange to align vehicles with suitable platoons … Trip parameters for a given vehicle may optionally include a planned route, planned stops, expected speed, current position, fuel economy, vehicle dynamics properties (e.g., size, shape, frontal area, drag coefficient, weight, etc.), and preferences regarding a drafting train type. Each of these trip preferences may be broadcast to the server 12 over a secure wireless link together with the trip requirements (origin, destination, and possibly time of departure or arrival).”; [0035], “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle …”; [0044], “Further, the platoon matching exchange may be aware of the size and type of vehicles traveling along routes and may use this understanding to determine if the vehicle should join a platoon or not.” – This indicates that a fixed point not suitable for formation of a platoon is a point that cannot accommodate a size of the first vehicle and the second vehicle.);
select … a joining point where the first vehicle and the second vehicle form a platoon for driving along the overlapping route (Fig. 7, [0055], “a platooning plan may be generated based on the first trip request and the second trip request, where the platooning plan includes assignment of a platoon leader to the first vehicle identification and a joining location where the first vehicle is to form a platoon with the second vehicle.”); and 
provide the first route to the first vehicle and the second route to the second vehicle (see at least [0055], “the platoon server may join the first vehicle of the first trip request and the second vehicle of the second trip request in a secure vehicle-to-vehicle communication session as shown at 140”), wherein the first route and the second route each include the joining point as a waypoint (Fig. 4, [0035], “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point…”; [0055], “a joining location where the first vehicle is to form a platoon with the second vehicle”); and 
providing for at least semi-autonomous control of at least one of the first vehicle according to the first route or the second vehicle according to the second route ([0049], “The vehicles in the platoon may operate differently, such that one vehicle that is fully autonomous may receive an indication that they are to decrease speed from the leader or the platoon matching exchange, while another vehicle in the platoon may be semi-autonomous and may have reactionary deceleration based on the actual speed of the vehicle that it is following.”), wherein the at least semi-autonomous control comprises controlling the first vehicle or the second vehicle to form the platoon at the joining point ([0021], “Example embodiments described herein may use computers and computer program products to facilitate the grouping of vehicles into platoons, and in the case of fully autonomous, driverless vehicles, may also control the vehicles to join them to platoons.”).
Yet, Stenneth does not specifically teach identifying a plurality of fixed points proximate the overlapping route, wherein the fixed points are predetermined points that are stored in a database and suitable for formation of a platoon; and selecting one of the plurality of fixed points as a joining point.
However, in the same field of endeavor, Mok teaches identifying a plurality of geographically fixed points proximate the overlapping route ([0057], “joining points where the ego vehicle 10 can join the platooning group”), wherein the geographically fixed points are predetermined points that are stored in a database ([0057], “The user interface unit 120 may display information on joining points where the ego vehicle 10 can join the platooning group”) and suitable for formation of a platoon ([0087], “the control unit 160 may decide a joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points.”); identifying properties of the plurality of geographically fixed points, wherein the properties of the plurality of geographically fixed points comprise static information stored in the database ([0057] “The information on the joining point may include the location information of the joining point … and the fee to the joining point. – Location information and the fee of the joining point are static information); and 
selecting one of the plurality of geographically fixed points as a joining point ([0087], “the control unit 160 may decide a joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth to identify and select a fixed point among a plurality of fixed points as a joining point, as taught by Mok. This modification provides the driver an option to select a preferable joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points.
Neither Stenneth nor Mok specifically teach wherein the properties of the plurality of fixed points comprise at least one of accessibility, parking availability, or amenities.
However, in the same field of endeavor, Mudalige teaches wherein the properties of the plurality of fixed points comprises accessibility ([0078], “The first is whether the position has a vehicle currently assigned to it or not. If a vehicle is assigned to a position, it is expected that the vehicle will maneuver into that position as it is appropriate to do so and maintain its relative placement there as long as it participates in the formation. The second property is the physical disposition of the area at and near the defined position. Together, these properties define a number of possible states. In an open state, no vehicle currently occupies the physical area of the position and nothing directly prevents a joined vehicle from maneuvering into this position.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth, as modified by Mok, to determine accessibility as a property of the joining points suitable for forming a platoon, as taught by Mudalige. Such modification allows the vehicle easy access into the platoon without affecting other vehicles in the platoon.  


e.	Regarding claim 17, Stenneth teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein (Claim 15), the computer-executable program code portions comprising program code instructions to: 
receive a first trip request associated with a first vehicle including a first trip origin and a first trip destination (Claim 15, Fig. 4, [0039], “a Vehicle A has an origin of 32, and a destination of 34”); 
receive a second trip request associated with a second vehicle including a second trip origin and a second trip destination, wherein the first trip origin is different from the second trip origin (Claim 15, Fig. 4, [0039], “Vehicle B has an origin of 36, and a destination of 38”); 
generate a platooning plan that includes a first route associated with the first vehicle and a second route associated with the second vehicle, wherein the first route and the second route overlap for at least a portion of their respective routes forming an overlapping route (Claim 15, Fig. 4, [0039], “the platoon matching exchange may determine that the routes and trip parameters of Vehicles A and B are appropriate for grouping into a platoon along the common portion of their route.”); 
identifying a geographically fixed point … suitable for formation of a platoon ([0035], “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle”), wherein suitability for formation is established based, at least in part, on identifying properties of the geographically fixed point that correspond to properties of the first vehicle and properties of the second vehicle ([0034], “The trip parameters including origin and destination may be used by the platoon matching exchange to align vehicles with suitable platoons … Trip parameters for a given vehicle may optionally include a planned route, planned stops, expected speed, current position, fuel economy, vehicle dynamics properties (e.g., size, shape, frontal area, drag coefficient, weight, etc.), and preferences regarding a drafting train type. Each of these trip preferences may be broadcast to the server 12 over a secure wireless link together with the trip requirements (origin, destination, and possibly time of departure or arrival).”; [0035], “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle …”; [0044], “Further, the platoon matching exchange may be aware of the size and type of vehicles traveling along routes and may use this understanding to determine if the vehicle should join a platoon or not.” – This indicates that a fixed point not suitable for formation of a platoon is a point that cannot accommodate a size of the first vehicle and the second vehicle.);
select … a joining point where the first vehicle and the second vehicle form a platoon for driving along the overlapping route (Fig. 7, [0055], “a platooning plan may be generated based on the first trip request and the second trip request, where the platooning plan includes assignment of a platoon leader to the first vehicle identification and a joining location where the first vehicle is to form a platoon with the second vehicle.”); and 
provide the first route to the first vehicle and the second route to the second vehicle (see at least [0055], “the platoon server may join the first vehicle of the first trip request and the second vehicle of the second trip request in a secure vehicle-to-vehicle communication session as shown at 140”), wherein the first route and the second route each include the joining point as a waypoint (Fig. 4, [0035], “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle (which may be the same point…”; [0055], “a joining location where the first vehicle is to form a platoon with the second vehicle”); and 
providing for at least semi-autonomous control of at least one of the first vehicle according to the first route or the second vehicle according to the second route ([0049], “The vehicles in the platoon may operate differently, such that one vehicle that is fully autonomous may receive an indication that they are to decrease speed from the leader or the platoon matching exchange, while another vehicle in the platoon may be semi-autonomous and may have reactionary deceleration based on the actual speed of the vehicle that it is following.”), wherein the at least semi-autonomous control comprises controlling the first vehicle or the second vehicle to form the platoon at the joining point ([0021], “Example embodiments described herein may use computers and computer program products to facilitate the grouping of vehicles into platoons, and in the case of fully autonomous, driverless vehicles, may also control the vehicles to join them to platoons.”).
Yet, Stenneth does not specifically teach identifying a plurality of fixed points proximate the overlapping route, wherein the fixed points are predetermined points that are stored in a database and suitable for formation of a platoon; and selecting one of the plurality of fixed points as a joining point.
However, in the same field of endeavor, Mok teaches identifying a plurality of geographically fixed points proximate the overlapping route ([0057], “joining points where the ego vehicle 10 can join the platooning group”), wherein the geographically fixed points are predetermined points that are stored in a database ([0057], “The user interface unit 120 may display information on joining points where the ego vehicle 10 can join the platooning group”) and suitable for formation of a platoon ([0087], “the control unit 160 may decide a joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points.”); identifying properties of the plurality of geographically fixed points, wherein the properties of the plurality of geographically fixed points comprise static information stored in the database ([0057] “The information on the joining point may include the location information of the joining point … and the fee to the joining point. – Location information and the fee of the joining point are static information); and 
selecting one of the plurality of geographically fixed points as a joining point ([0087], “the control unit 160 may decide a joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth to identify and select a fixed point among a plurality of fixed points as a joining point, as taught by Mok. This modification provides the driver an option to select a preferable joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points.
Neither Stenneth nor Mok specifically teach wherein the properties of the plurality of fixed points comprise at least one of accessibility, parking availability, or amenities.
However, in the same field of endeavor, Mudalige teaches wherein the properties of the plurality of fixed points comprises accessibility ([0078], “The first is whether the position has a vehicle currently assigned to it or not. If a vehicle is assigned to a position, it is expected that the vehicle will maneuver into that position as it is appropriate to do so and maintain its relative placement there as long as it participates in the formation. The second property is the physical disposition of the area at and near the defined position. Together, these properties define a number of possible states. In an open state, no vehicle currently occupies the physical area of the position and nothing directly prevents a joined vehicle from maneuvering into this position.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth, as modified by Mok, to determine accessibility as a property of the joining points suitable for forming a platoon, as taught by Mudalige. Such modification allows the vehicle easy access into the platoon without affecting other vehicles in the platoon. 

f. 	Regarding claim 21, Stenneth further teaches wherein the properties of the plurality of fixed points that correspond to the properties of the first vehicle and the properties of the second vehicle being at least large enough to accommodate a size property of the first vehicle and a size property of the second vehicle ([0034], “The trip parameters including origin and destination may be used by the platoon matching exchange to align vehicles with suitable platoons … Trip parameters for a given vehicle may optionally include a planned route, planned stops, expected speed, current position, fuel economy, vehicle dynamics properties (e.g., size, …). Each of these trip preferences may be broadcast to the server 12 over a secure wireless link together with the trip requirements (origin, destination, and possibly time of departure or arrival).”; [0035], “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle …”).
	Stenneth does not explicitly teach the plurality of fixed points comprise a size of parking areas. However, it would have been obvious an obvious matter of design choice to modify the teachings of Stenneth, in view of Mok and Mudalige, to include the size of parking areas at the fixed points large enough to accommodate the sizes of the vehicles, since it was known in the art that the size of the road where a vehicle is idle (parking areas) before joining a platoon or a route should be large enough to accommodate a size of a vehicle. 

	g. 	Regarding claim 22, wherein the properties of the plurality of fixed points comprise at least a size of the plurality of fixed points ([0034], “The trip parameters including origin and destination may be used by the platoon matching exchange to align vehicles with suitable platoons … Trip parameters for a given vehicle may optionally include a planned route, planned stops, expected speed, current position, fuel economy, vehicle dynamics properties (e.g., size, …). Each of these trip preferences may be broadcast to the server 12 over a secure wireless link together with the trip requirements (origin, destination, and possibly time of departure or arrival).”; [0035], “The server may then calculate a platoon plan for the vehicles including a joining location for each vehicle …”), and wherein the properties of the first vehicle and the properties of the second vehicle comprise at least a size of the first vehicle and a size of the second vehicle (Fig. 3, ([0034], “The trip parameters including origin and destination may be used by the platoon matching exchange to align vehicles with suitable platoons … Trip parameters for a given vehicle may optionally include a planned route, planned stops, expected speed, current position, fuel economy, vehicle dynamics properties (e.g., size, …).”).
	Stenneth does not explicitly teach a size of roadways accessing the plurality of fixed points. However, it would have been obvious to one of ordinary skill in the art to determine a size of roadways large enough so that the vehicles can access the plurality of fixed points, since it was common and well-known in the art that a size of a road must be able to accommodate a size of a vehicle in order for the vehicles to drive on the road or to access another road.

8.	Claims 2-3, 5, 10-11, 13, 16, 18-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth, in view of Mok and Mudalige, and in further view of DiMeo et al. (US 2017/0219373 A1), hereinafter DiMeo.
Regarding claims 2, 10, and 18, Stenneth, Mok, and Mudalige fail to specifically teach defining a boundary around at least a portion of the overlapping route, wherein identifying a plurality of fixed points comprises identifying fixed points within the boundary, wherein the boundary is defined based on at least one of a distance or travel time from the overlapping route.
However, in the same field of endeavor, DiMeo teaches defining a boundary around at least a portion of the overlapping route (see Stenneth for teachings of the overlapping route), wherein identifying a plurality of fixed points comprises identifying fixed points within the boundary, wherein the boundary is defined based on a travel time from the overlapping route (see at least Figs. 2 and Fig. 9, [0064], “The navigation device 112 may therefore preferentially sort the top-rated restaurants within the travel window 202 along each predicted route 106.”; [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth, in view of Mok and Mudalige, to determine a boundary comprising the plurality of fixed points based on a travel time from the overlapping route, as taught by DiMeo. This modification allows the driver to select fixed points/locations that are within the boundary/specified travel time to improve user/driver satisfaction. 

Regarding claims 3, 11, and 19, Stenneth fails to specifically teach establishing a weight for each of the plurality of fixed points, wherein the weight is based on at least one of distance from the overlapping route, distance along the overlapping route from a start of the overlapping route, or time of travel to or from the overlapping route.
However, Mok teaches establishing a weight for each of the plurality of fixed points ([0089], “the control unit 160 may apply weights to the distances to the joining points from the location of the ego vehicle 10, the traffic condition information of the joining points, the accident risks of the joining points, and the fees to the joining points, and decide any one joining point according to the weights of the joining points”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth, in view of Mok, Mudalige, and DiMeo, to establish a weight for each of the plurality of fixed points, as taught by Mok. This modification provides the driver an option to select a preferable joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points.
Yet, Stenneth, Mok, and Mudalige fail to specifically teach the weight is based on at least one of distance from the overlapping route, distance along the overlapping route from a start of the overlapping route, or time of travel to or from the overlapping route. 
However, DiMeo teaches the weight is based on at least one of distance from the overlapping route (Fig. 1, [0026], “the navigation device 112 may perform distance evaluation by determining a straight-line distance from the current location 108 of the vehicle 104 to the respective locations 118 comprising the query results … a first location 118 of the result set may appear to be closer to the user 102, the vehicle 104, and/or the route 106 (e.g., adjacent to a highway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth, in view of Mok and Mudalige, to establish the weight of the fixed points based on distance from the overlapping route, as taught by DiMeo. This modification allows the driver to select a fixed point of the plurality of points that has a relatively short distance from the overlapping route to avoid further driving and a late arrival time at the trip destination.  

Regarding claims 5 and 13, Stenneth teaches a break point at which it is established that platooning starting at the break point no longer provides an efficiency improvement over not platooning ([0038], “The platoon matching exchange may plan optimal, common routes, step-by-step navigation, and separation points where vehicles may leave the platoon when the routes no longer coincide (e.g., as the destinations are approached)”). Yet, Stenneth, Mok, and Mudalige fail to specifically teach the boundary is further defined to extend along the overlapping route until a break point. 
However, DiMeo teaches the boundary is further defined to extend along the overlapping route (see Stenneth for teachings of the overlapping route) until a break point ([0063], “The prepared schedule 808 may be presented to the user 102, who may adjust the schedule 808 such as by … removing … timing windows 202.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth, in view of Mok, to define the boundary along the overlapping route until a break point, as taught by DiMeo. This modification allows the vehicle to leave the platoon as the destinations approach if the destinations are located beyond the boundary. 

Regarding claim 16, Mok teaches fixed points suitable for formation of a platoon ([0087], “the control unit 160 may decide a joining point according to one or more of distances to the joining points from the location of the ego vehicle 10, traffic condition information of the joining points, accident risks of the joining points, and fees to the joining points.”). 
Stenneth, Mok, and Mudalige fail to specifically teach generating a list of fixed points and updating the list of fixed points. 
However, DiMeo teaches generating a list of fixed points and updating a list of fixed points ([0068], “upon receiving from the user 102 a location query 114 to be periodically updated during the transit of the vehicle 104, the navigation device 112 may store the location query 114, and may periodically update the at least one location 118 identified within the proximity range of the projected location 204 of the vehicle 104 that is within the timing window 202 along the route 102”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth, in view of Mok and Mudalige, to generate and update a list of fixed points, as taught by DiMeo. This modification provides the driver multiple fixed points to select from as to when the driver wants to join the platoon.

Regarding claim 20, Stenneth fails to specifically teach the weight of each fixed point is further based on at least one of accessibility or facilities available at the respective fixed point. 
However, Mok teaches the weight of each fixed point is further based on at least one of accessibility available at the respective fixed point ([0089], “the control unit 160 may apply weights … the traffic condition information of the joining points”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth, in view of Mok, Mudalige, and DiMeo, to determine the weight of each fixed point based on accessibility available at the respective fixed point. This modification allows the driver to select a preferred fixed point where traffic condition is favorable and to avoid fixed points with unavailable accessibility, e.g. bad traffic condition. 

Regarding claim 23, Stenneth teaches a portion of the overlapping route within which formation of the platoon provides an efficiency benefit to at least one of the first vehicle or the second vehicle ([0038], “The platoon matching exchange may plan optimal, common routes, step-by-step navigation, and separation points where vehicles may leave the platoon when the routes no longer coincide (e.g., as the destinations are approached)”). Yet, Stenneth, Mok, and Mudalige fail to teach the boundary around the at least portion of the overlapping route comprises a boundary around only a portion of the overlapping route.
However, DiMeo teaches the boundary around the at least portion of the overlapping route comprises a boundary around only a portion of the overlapping route. (see Stenneth for teachings of the overlapping route; [0063], “The prepared schedule 808 may be presented to the user 102, who may adjust the schedule 808 such as by … removing … timing windows 202.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stenneth, in view of Mok, Mudalige and DiMeo, to define a boundary around only a portion of the overlapping route within which formation of the platoon provides an efficiency benefit to at least one of the first vehicle or the second vehicle. This modification allows the vehicle to leave the platoon as the destinations approach if the destinations are located beyond the boundary. 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664